            IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    JONESBORO DIVISION

PAULLUKASHUK                                               PLAINTIFF

v.                       No. 3:18-cv-83-DPM

BREVARD EXTRADITIONS, INC.,
dfb/a U.S. Prisoner Transport; DAVID
CARTER, Individually and in his Official
Capacity as a Sheriff of Greene County,
Arkansas; and JOHN DOES 1-20,
Individually and in their Official Capacity            DEFENDANTS

                               ORDER
     The Court ordered Lukashuk to file notice if he wanted to pursue
this case. NQ 31. He hasn't. His lawyer sent him the Court's Order, as
directed. NQ 31 & 32-1. The rest of his lawyer's motion to withdraw,
NQ 28, is granted. The Court will dismiss the case without prejudice for
failure to prosecute. LOCAL RULE 5.5(c)(2).
     So Ordered.


                                 D.P. Marshall jr.
                                 United States District Judge
